WISS, Judge
(concurring in the result):
The majority concludes that appellant waived his post-trial complaint of command influence in Colonel Solomon’s decision to prefer charges against him. It gets there by the following two-step approach: First, charges which were signed out of coercion rather than a belief in their truth “are treated as unsigned and unsworn”; and second, “failure to object to such a defective preferral [as unsworn charges] waives the error.” 41 MJ at 36. In my view, this approach is not based on solid precedent or sound reasoning, so I cannot join in it.
First, in support of its predicate that coerced charges are treated as unsigned and unsworn, the majority cites no precedent from this Court or any logical analysis persuasively leading to such a conclusion, like one would expect regarding a question of first impression here. Instead, it cites only a 1990 opinion out of the Air Force Court of Military Review (United States v. Miller, 31 MJ 798, 801, aff'd on other grounds, 33 MJ 235 (CMA 1991)) and a 1952 opinion of the Army Board of Review (United States v. Bolton, 3 CMR 374, pet. denied, 1 USCMA 711, 3 CMR 150 (1952)). On the merits, I am not prepared, in this case in which it would be mere dicta, to make such an equation that relegates the evil of unlawful command influence in this process to the same comparatively innocuous level as inadvertence and technical flaws such as whether the charges were sworn before someone authorized to administer oaths. See United States v. Reynolds, 40 MJ 198, 202, and 204 (CMA 1994) (Wiss, J., concurring in part and in the result; and Sullivan, C.J., dissenting). In any event, I do not believe that the majority’s approach to jurisprudential evolution of this Court’s precedent is prudent.
Second, in support of its conclusion, based on this predicate, that such a defect in preferral of charges is waived by a failure to object, the majority cites three cases from this Court’s precedent that truly do involve unsworn charges or technical flaws that caused the charges to be treated as unsworn. Both in Frage v. Moriarty, 27 MJ 341, 343 (CMA 1988), and in United States v. May, 1 USCMA 174, 175, 2 CMR 80, 81 (1952), the problem focused on the fact that the officer who had administered the oath to the accuser was not authorized to do so. The issue addressed in United States v. Taylor, 15 USC-MA 565, 566, 36 CMR 63, 64 (1965), was the repercussions of appellant’s having been tried and convicted, without objection, of charges that never were sworn to, in violation of Article 30(a), Uniform Code of Military Justice, 10 USC § 830(a). In none of these cases did the Court have to come to grips with the cancerous threat of command influence in deciding whether such technical problems were waived by failure to object.
To cap all of this off, note the following irony: The Court of Military Review in Miller — the leading case on which the majority relies for the proposition that charges that were signed out of coercion are merely treated as unsigned and unsworn — DID NOT INVOKE WAIVER FOR FAILURE TO OBJECT! Instead, noting that neither the accused nor her defense counsel had become aware “of the possible defect until sometime after the completion of her trial[,]” the court held “that a defective preferral discovered after trial may be asserted for the first time on appeal.” In doing so, the court forthrightly equated charges signed under such conditions to an issue of command influence. 31 MJ at 801.
Moreover, in my view, the majority’s rationale here cannot be squared with our decision in United States v. Johnston, 39 MJ 242, 243-14 (CMA 1994) — an opinion on which the ink is not yet dry! There, this Court declined to apply waiver to an allegation — not raised at trial but, instead, for the first time on appeal — that the decision to prefer charges against the accused had been the product of unlawful command influence. In forthrightly rejecting the Government’s assertion of waiver, the majority opinion — authored by the same judge who authors the majority opinion here and signed by three *41other judges — quoted the following passage from United States v. Blaylock, 15 MJ 190, 193 (1983):
In view of the policy clearly stated in Article 37[ (a), UCMJ, 10 USC § 837(a) ] we have never allowed doctrines of waiver to prevent our considering claims of improper command control. Indeed, to invoke waiver would be especially dangerous, since a commander willing to violate statutory prohibitions against command influence might not hesitate to use his powers to dissuade trial defense counsel from even raising the issue.
39 MJ at 244. The parallels between this case and Johnston are unavoidable: Both involve appellate claims that command influence infected the decision to prefer charges, and both involve failures to raise the claim at trial. The only difference is that, oh May 31, 1994, four judges of this Court, for the reasons quoted from Blaylock, confronted a contention of waiver and rejected it, whereas today, just a few months later, a majority embraces waiver without so much as citing— much less distinguishing — Johnston. I confess, I do not understand.
In the end, however, I concur in affirming the decision below. I agree with the majority when it finally gets around to deciding whether a reasonable person could view the affidavits here, in light of the record of trial, and find the requisite support for a claim of unlawful command influence. See United States v. Dykes, 38 MJ 270, 272 (CMA 1993). Based on the majority’s analysis of this question, I agree that a factfinding hearing is unnecessary and that appellant’s claim should be denied.